                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

In re:                                       )
                                             )
                                                       CHAPTER 11
STEWART R. DUDLEY,                           )
                                             )
                                                       CASE NO.: 16-01842-TOM11
         Debtor.                             )
                                             )


   MEMORANDUM OPINION AND ORDER SUSTAINING THE OBJECTIONS OF
 BUFFALO ROCK COMPANY AND JAMES C. LEE, III TO THE DEBTOR’S CLAIMS
       OF EXEMPTIONS OVER CERTAIN LIFE INSURANCE POLICIES


         This matter came to be heard upon: (i) the Buffalo Rock Company and James C. Lee,

III’s (collectively referred to herein as “Buffalo Rock”) Objection to the Debtor’s Claims of

Exemptions Related to Certain Life Insurance Policies (the “Exemption Objection”) [Doc. No.

145]; Buffalo Rock’s Update Regarding Life Insurance Policies (the “Update”) [Doc. No. 993];

Stewart R. Dudley’s (the “Debtor”) Response to Claim Objection (the “Response”) [Doc. No.

998]; Buffalo Rock’s Supplemental Objection to the Debtor’s Claims of Exemptions Related to

Certain Life Insurance Policies based on the Preclusive Effect of the Arbitrator’s Prior Final

Award and Related Final Judgments (the “Supplemental Objection”) [Doc. No. 1009]; the

Debtor’s Supplemental Response to Claim Objection (the “Supplemental Response”) [Doc. No.

1015]; and Buffalo Rock’s Reply Brief in Support of its Objection to the Debtor’s Claims of

Exemptions Related to Certain Life Insurance Policies Based on the Preclusive Effect of the

Arbitrator’s Final Award and Related Final Judgments (the “Supplemental Reply” and together

with the Exemption Objection, the Update, the Response, the Supplemental Objection, the




Case 16-01842-TOM11        Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50             Desc
                             Main Document    Page 1 of 17
Supplemental Response, and the Supplemental Reply, collectively the “Life Insurance
                                   1
Pleadings”) [Doc. No. 1021].

        The Life Insurance Pleadings were set for a final hearing (the “Final Hearing”) on

February 25, 2019 pursuant to the Court’s Order Rescheduling Hearing (the “Hearing Order”)

[Doc. No. 1020]. The Final Hearing was attended by Jeffery J. Hartley, in his capacity as the

Court-appointed chapter 11 trustee (the “Trustee”), Derek F. Meek and Marc P. Solomon on

behalf of the Buffalo Rock Company, R. Scott Williams on behalf of the Debtor, James W.

Gewin for James C. Lee, III, Suzanne A. Fleming for the Buffalo Rock Company, Robert T.

Clark for Ahrian Dudley, and Jon A. Dudeck, Jr. for the Office of the United States Bankruptcy

Administrator.

        Upon consideration of the Exemption Objection, the Update, the Response, the

Supplemental Objection, the Supplemental Response, and the Supplemental Reply, the

arguments provided at the Final Hearing, the entire record in the above-styled main bankruptcy

case (the “Main Case”), including all testimony and evidence offered in the Main Case on any

matter or issue; the Court having jurisdiction to consider the Life Insurance Pleadings, together

with any relief requested therein; notice of the Life Insurance Pleadings and the Final Hearing

having been provided to the Debtor, the Trustee, and all interested parties, and it appearing that

no other or further notice need be provided; the Court having determined that the relief detailed

in this Order is in the best interests of the Debtor's bankruptcy estate, the Trustee, the Debtor, his

creditors, and all parties in interest; upon the Life Insurance Pleadings, together with all of the




1
 This Memorandum Opinion and Order constitutes findings of fact and conclusions of law pursuant to Federal Rule
of Civil Procedure 52, applicable to contested matters in bankruptcy pursuant to Federal Rule of Bankruptcy
Procedure 7052 and Federal Rule of Bankruptcy Procedure 9014.

                                                       2


Case 16-01842-TOM11             Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                         Desc
                                  Main Document    Page 2 of 17
other proceedings before this Court; and after due deliberation and sufficient cause appearing

therefor, it is hereby ORDERED, ADJUDGED AND DECREED 2 as follows:

                                           FINDINGS OF FACT 3

        Based on the record and evidence before it, the Life Insurance Pleadings, the arguments

provided at the Final Hearing, and the entire record in the above-styled Main Case, including all

testimony and evidence offered in the Main Case on any matter or issue, the Court makes the

following findings of fact:

        1.       On or about May 5, 2016 (the “Petition Date”), the Debtor voluntarily initiated

this Case by filing for protection under Chapter 11 of 11 U.S.C. § 101, et seq. (the “Bankruptcy

Code”).

        2.       On or about May 19, 2016, the Debtor filed his Schedules of Assets and

Liabilities (collectively referred to herein as the “Schedules”).

        3.       The Debtor lists in his Schedule C (pages 15-18) that he has elected to claim

certain property as exempt under Alabama law, pursuant to 11 U.S.C. § 522(b)(3).

        4.       Among the property that the Debtor has listed as exempt are certain insurance

policies (referred to collectively herein as the “Policies”), including: (i) American General Life

Insurance Company, Insurance Policy No. U10107544L (which the Debtor listed as having a

value of $2,572,259.88); (ii) John Hancock Life Insurance, Insurance Policy No. ORD

062156912 (U10107537L (which the Debtor listed as having a value of $1.00); (iii) American

General Life Insurance Company, Insurance Policy No. U10107545L (which the Debtor listed as

having a value of $5,140,881.41); (iv) American General Life Insurance Company, Insurance
2
  At the conclusion of the hearing on these matters, the Court requested counsel for Buffalo Rock submit a proposed
Memorandum Opinion and Order. This document is substantially in the form submitted but has been edited by the
Court.
3
  Pursuant to Rule 201 of the Federal Rules of Evidence, the Court may take judicial notice of the contents of its
own files. See ITT Rayonier, Inc. v. U.S., 651 F.2d 343, 345 n.2 (5th Cir. 1981); Florida v. Charley Toppino & Sons,
Inc., 514 F.2d 700, 704 (5thCir.1975)

                                                         3


Case 16-01842-TOM11              Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                            Desc
                                   Main Document    Page 3 of 17
Policy No. U10107546L (which the Debtor listed as having a value of $5,140,881.41); (v)

American General Life Insurance Company, Insurance Policy No. U10107547L (which the

Debtor listed as having a value of $316,423.44); and (vi) John Hancock Life Insurance,

Insurance Policy No. ORD 007746031 (which the Debtor listed as having a value of $1.00).

       5.      In its various pleadings Buffalo Rock notes that Buffalo Rock and the Debtor

were involved in prepetition arbitration (the “Arbitration”) which dealt with, among other things,

the parties’ rights and obligations with respect to the American General Life Insurance Policies

listed in paragraph 4 above (referred to herein as the “Outstanding Policies”). Following a two

week evidentiary hearing, the Arbitrator issued an Interim Award (the “Award”) on February 25,

2016. Based on Judgments later entered by the State Court, it is clear that the Arbitrator held that

an express trust existed over the Outstanding Policies and their cash values in favor of Buffalo

Rock pursuant to the Memorandum of Understanding (“MOU”) that Dudley entered into nearly

two decades prior to the Arbitration.

       6.      Additionally, in the Judgment entered by the Jefferson County Circuit Court,

Judge Vance held there was a resulting express trust over the Outstanding Policies:

       4. It is hereby ORDERED, ADJUSGED and DECREED that an express trust is
       declared upon the Policies, and Stewart R. Dudley is permanently enjoined from
       taking any action with respect to the Polices, including, but not limited to making
       any policy changes, (except change a beneficiary subject to the Arbitration
       Award), taking any policy loans, making any withdrawals on the Policies, taking
       any action to deplete or reduce the cash value of the Policies, pledging, selling,
       encumbering or assigning the Polices or any proceeds thereof, making any full or
       partial surrender of the Policies, changing the ownership of the Polices, or taking
       any action of any kind or nature which would in any way change the character,
       benefits or terms of the Polices.

Doc. No. 1009 at 24.

       7.      Buffalo Rock also notes in its pleadings that the Arbitrator also made numerous

findings regarding the Debtor’s inconsistent treatment of the Policies with regard to tax liability


                                                 4


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                  Desc
                              Main Document    Page 4 of 17
to the IRS and with regard to the Arbitration proceedings. Specifically, Buffalo Rock notes that

the Arbitrator found that “Dudley took the position that he did not owe any taxes as a result of

the distribution of the 419 Plan policies to him because he had an obligation to repay the

premiums, plus $10 million.”, and that the Debtor’s position with the IRS was “consistent with

the Company’s reporting” and “consistent with [Dudley’s tax counsel’s] statement to the IRS

that the repayment obligation was a current obligation by Dudley.”

       8.      Following the entry of the Award, the Honorable Judge Robert S. Vance entered

two Judgments against the Debtor (collectively, the “Judgments”) on April 5, 2016 in the case of

James C. Lee, III et al. v. Stewart R. Dudley et al. in the Circuit Court of Jefferson County

Alabama at CV-2011-900773 and in the case of Buffalo Rock Company v. Stewart R. Dudley in

the Circuit Court of Jefferson County, Alabama at CV-2011-900461 (collectively the “Judge

Vance Cases”). The Judgments, among other things, confirmed the Award in the Judge Vance

Cases and, specific to this matter, the Judgments confirmed that the Debtor was liable to Buffalo

Rock to repay $29,879,147.11 from the proceeds of the Policies, and that an express trust was

declared on the Policies.

       9.      Following the Debtor’s chapter 11 petition, Buffalo Rock filed its Motion for

Relief from the Automatic Stay in Order to Complete Pending Arbitration and State Court

Litigation Against Stewart Ray Dudley (the “Initial Stay Relief Motion”) on May 13, 2016 in

which Buffalo Rock sought, among other things, an order lifting the stay to allow the Arbitrator

to enter a final award on the only two remaining issues in the Arbitration (the amount of

attorney’s fees and costs due to Buffalo Rock, and an award of damages to James C. Lee, III for

the Debtor’s failure to provide an accounting). See Doc. No. 20.




                                               5


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50               Desc
                              Main Document    Page 5 of 17
       10.      The Initial Stay Relief Motion was granted in part and denied in part on June 21,

2016 pursuant to that certain Order Granting, in Part, and Denying, in Part, Buffalo Rock

Company’s and James C. Lee, III’s Motion for Relief from the Automatic Stay in Order to

Complete Pending Arbitration and State Court Litigation Against Stewart Ray Dudley (the

“Initial Stay Relief Order”) in which the Court allowed the Arbitrator to finalize awards on the

only remaining issues in the Arbitration and to allow the Arbitration awards to be filed in the

state court lawsuits. See Doc. No. 90.

       11.      In compliance with the Initial Stay Relief Order, the Arbitrator entered his Final

Award (the “Final Award” and together with the Award, the “Arbitration Awards”) on or about

August 12, 2016. The Final Award reconfirmed the Award and stated that “[a]ll substantive

claims and damages were ruled on in the Interim Award, which continues in effect.” See Final

Award, p. 2. The Final Award was filed in the state court lawsuits on or about August 15, 2016

and Anne-Marie Adams, Circuit Clerk entered the Final Award as a judgment of the state court

on September 19, 2016.

       12.      Buffalo Rock filed its Exemption Objection in this case whereby Buffalo Rock,

among other things, objected to the Debtor’s attempted exemption of the Policies based on the

allegations that the Policies were not part of the Debtor’s bankruptcy estate under 11 U.S.C.

§541(a), and the Policies were placed in an express trust for the benefit of Buffalo Rock. See

Doc. No. 145.

       13.       Buffalo Rock filed its Motion for Relief from the Automatic Stay (I) to Enforce

the State Court’s Judgment and Permanent Injunctions Regarding an Express Trust Over

Certain Life Insurance Policies and (II) to Take Such Other Actions Necessary to Protect and

Preserve the Policies (the “Second Stay Relief Motion”) on December 1, 2016. Doc. No. 192.



                                                6


Case 16-01842-TOM11          Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50               Desc
                               Main Document    Page 6 of 17
       14.     In response, the Debtor filed his Objection to Buffalo Rock’s Motion for Relief

from the Automatic Stay (the “Objection to Stay Relief”) on December 16, 2016 in which the

Debtor alleged that the Arbitration Awards were not final decisions because they were the

subject of a Rule 59 motion to reconsider, and because Dudley had entered into a settlement with

the Internal Revenue Service (the “IRS”), which included mention of one of the Policies. See

Doc. No. 200, p. 2-3.

       15.     In response to the Objection to Stay Relief, Buffalo Rock filed its Supplement to

Buffalo Rock Company’s Motion for Relief from the Automatic Stay (I) to Enforce the State

Court’s Judgment and Permanent Injunctions Regarding an Express Trust Over Certain Life

Insurance Policies and (II) to Take Such Other Actions Necessary to Protect and Preserve the

Policies (the “Supplement”) on December 29, 2016 in order to clarify the unlapsed insurance

policies that Buffalo Rock was seeking to protect in the Second Stay Relief Motion. See Doc.

No. 206. The unlapsed policies described in greater detail in the Supplement are referred to

herein as the “Outstanding Policies.”

       16.     This Court entered its Order on Buffalo Rock Company’s Motion for Relief from

the Stay to Enforce State Court Judgment Regarding Certain Life Insurance Policies and to Take

Such Other Actions as Necessary to Protect and Preserve the Policies (the “Second Stay Relief

Order”) on December 29, 2016 denying, in part, and granting, in part, the Second Stay Relief

Motion. Doc. No. 207. Specifically, the Second Stay Relief Order provided injunctive relief in

order to protect and preserve the value of the Policies and provided a system for retrieving future

information regarding the Policies. See id.

       17.     On or about October 3, 2018, this Court entered an Order and Notice of Hearing

which, among other things, required the Trustee or his counsel to file a supplement to proceeding



                                                7


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                 Desc
                              Main Document    Page 7 of 17
#145 (the Exemption Objection) on or before October 29, 2018. Doc. No. 993. Further, the

order required the Debtor to file a response, if any, to either the supplement or the Exemption

Objection on or before November 19, 2018. See id.

       18.     In response to the October 3, 2018 order, Buffalo Rock filed an update titled

Update Regarding Life Insurance Policies regarding its efforts to obtain updated information

regarding the Outstanding Polices on October 29, 2018. Doc. No. 993.

       19.     It appears, based on recent information submitted to the Court, that the

Outstanding Policies’ aggregate value (either cash surrender or total amount of the death benefit)

is, and always will be, significantly less than the reimbursement obligations owed by the Debtor

pursuant to the express trust affirmed in the Arbitration.

       20.     The Debtor filed his Response on November 20, 2018 arguing that the

Outstanding Policies were part of the Debtor’s compensation while employed with Buffalo

Rock, that the United States Tax Court had already adjudicated the Outstanding Policies in favor

of Stewart R. Dudley, and that the Outstanding Policies were exempt. Doc. No. 998.

       21.     An initial hearing was held on or about December 3, 2018 regarding the status of

the Outstanding Policies, at the conclusion of which, this Court ordered Buffalo Rock to file a

supplement to its Exemption Objection on or before December 17, 2018; ordered the Debtor to

file any response on or before January 7, 2019; and ordered that any reply from Buffalo Rock

was due on or before January 23, 2019. See Court Audio, Doc. No. 1004, beginning at 13:48.

       22.     On December 17, 2018, Buffalo Rock filed its Supplemental Objection arguing,

among other things, that the doctrine of res judicata barred the Debtor’s claims to the

Outstanding Policies, and the Debtor’s tax settlement did nothing to overcome that doctrine. See

Doc. No. 1009.



                                                 8


Case 16-01842-TOM11          Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50               Desc
                               Main Document    Page 8 of 17
         23.      On January 7, 2019, the Debtor filed his Supplemental Response arguing that the

Outstanding Policies belonged to the Debtor, that the United States Tax Court had previously

resolved this disagreement in favor of the Debtor, and that the doctrine of res judicata did not

apply to this dispute. See Doc. No. 1015.

         24.      On January 23, 2019, Buffalo Rock filed its Supplemental Reply arguing that the

United States Tax Court decision was irrelevant to the current dispute because it did not concern

any of the Outstanding Policies, and that res judicata established that an express trust was

created over the Outstanding Policies in favor of Buffalo Rock. See Doc. No. 1021.

         25.      The Final Hearing was held on February 25, 2019.

                                                JURISDICTION

         26.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the District Court’s General Order of Reference Dated July 16, 1984, as Amended

July 17, 1984. 4 Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is

a core proceeding under 28 U.S.C. § 157 (b)(2)(A) and (B). 5

                                         CONCLUSIONS OF LAW

         I.       The Arbitration Awards Have Res Judicata Effect Over Issues Surrounding
                  the Outstanding Policies.




4
  The General Order of Reference Dated July 16, 1984, As Amended July 17, 1984 issued by the United States
District Court for the Northern District of Alabama provides:
          The general order of reference entered July 16, 1984 is hereby amended to add that there be hereby referred
          to the Bankruptcy Judges for this district all cases, and matters and proceedings in cases, under the
          Bankruptcy Act.
5
  28 U.S.C. § 157(b)(2)(A) provides as follows:
          (b)(2) Core proceedings include, but are not limited to-
               (A) matters concerning administration of the estate[.]
               (B) allowance or disallowance of claims against the estate or exemptions from property of the estate,
          and estimation of claims or interests for the purposes of confirming a plan under chapter 11, 12, or 13 of
          title 11 but not the liquidation or estimation of contingent or unliquidated personal injury tort or wrongful
          death claims against the estate for purposes of distribution in a case under title 11;


                                                          9


Case 16-01842-TOM11               Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                              Desc
                                    Main Document    Page 9 of 17
       27.     Under res judicata, also known as claim preclusion, a final judgment on the

merits bars the parties to a prior action from re-litigating a cause of action that was or could have

been raised in that action. In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001)

(citing Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 414, 66 L.Ed.2d 308

(1980)). Res judicata may be properly applied only if certain prerequisites are met. Id. In the

Eleventh Circuit, a party seeking to invoke the doctrine must establish its propriety by satisfying

four initial elements: (1) the prior decision must have been rendered by a court of competent

jurisdiction; (2) there must have been a final judgment on the merits; (3) both cases must involve

the same parties or their privies; and (4) both cases must involve the same causes of action. Id.

(citing Israel Discount Bank Ltd. v. Entin, 951 F.2d 311, 314 (11th Cir. 1992); In re Justice Oaks

II, Ltd., 898 F.2d 1544, 1550 (11th Cir. 1990)).

       28.     The Eleventh Circuit has held that an arbitration decision can have res judicata

effect as to all matters embraced in the controversy submitted to the arbitrator, just as a judgment

by a court can have res judicata effect. Nicor Intern. Corp. v. El Paso Corp., 292 F.Supp.2d

1357, 1370–71 (S.D. Fla. 2003) (citing Greenblatt v. Drexel Burnham Lambert, Inc., 763 F.2d

1352, 1360 (11th Cir. 1985); and Dadeland Station Associates, Ltd. v. St. Paul Fire and Marine

Ins. Co., No. 01–8287, 2003 WL 21981974, at * 12 (S.D. Fla. 2003)). “When an arbitration

proceeding affords basic elements of adjudicatory procedure, such as an opportunity to present

evidence, the determination of issues in an arbitration proceeding should generally be treated as

conclusive in subsequent proceedings, just as determinations of a court would be treated.” Id.

(quoting Greenblatt, 763 F.2d at 1360; Restatement (Second) of Judgments § 84(3) and

comment c (1982)).




                                                   10


Case 16-01842-TOM11          Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                 Desc
                              Main Document     Page 10 of 17
       29.     Based on the foregoing, and no factual dispute was presented to the Court, there is

no question that the Arbitration involved Buffalo Rock and the Debtor, that the Arbitrator

reached a final decision on the merits following a two week evidentiary hearing, and that the

issue of an express trust covering the Outstanding Policies was decided by the Arbitrator in favor

of Buffalo Rock. There also has been no argument or dispute raised by the Debtor that the

Arbitration was not a court of competent jurisdiction. Therefore, because arbitrations are given

full faith and credit when analyzing their res judicata effect, the Arbitration Awards prevent the

relitigation of the issues surrounding the Outstanding Policies.

       30.     Based on the foregoing, all of the elements of res judicata have been met, the

issue of an express trust covering the Policies in favor of Buffalo Rock has been fully decided by

the Arbitrator and the state court lawsuits, and the Debtor is prohibited from claiming them as

exempt in his chapter 11 bankruptcy. See e.g. Owen v. Owen, 500 U.S. 305, 308, 11 S. Ct. 1833,

1835, 9114 L. Ed. 2d 350 (1991) (“No property can be exempted (and thereby immunized)

unless it first falls within the bankruptcy estate. Section 522(b) provides that a debtor may

exempt certain property ‘from property of the estate;’ obviously, then, an interest that is not

possessed by the estate cannot be exempted”); In re Peregrine Financial Group, Inc., 487 B.R.

498, 512–13 (Bankr. N.D. Ill. 2013) (§ 541(d) of the Bankruptcy Code excludes from the

bankruptcy estate assets that the debtor held on the petition date in trust for another and § 541(d)

“describes the classic express trust situation in which a trustee holds bare legal title to property

for the benefit of another who holds equitable title to the trust property”); In re Ward, 300 B.R.

692, 698 (Bankr. S.D. Ohio 2003) (“[a]n express trust, from its inception, excludes a

beneficiary's ownership interest from being a part of the property which constitutes a debtor's

estate in a bankruptcy case.”); In re Dameron, 155 F.3d 718, 722–23 (4th Cir. 1998) (prepetition



                                                11


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                  Desc
                             Main Document     Page 11 of 17
express trust prevented funds placed in the trust from becoming part of the bankruptcy estate

pursuant to § 541(d)); In re California Trade Technical Schools, Inc., 923 F.2d 641, 645–46 (9th

Cir. 1991) (“[p]roperty that the debtor holds in trust at the time the debtor files its bankruptcy

petition is excluded from the bankruptcy estate and thus is not property of the debtor for

purposes of section 547.”) (citations omitted); United States v. Whiting Pools, Inc., 462 U.S. 198,

205 n. 10, 103 S.Ct. 2309, 76 L.Ed.2d 515 (1983) (“We note ... that Congress plainly excluded

[from the bankruptcy estate] property of others held by the debtor in trust at the time of the filing

of the petition.”); and In re Omegas Group, Inc., 16 F.3d 1443, 1449 (6th Cir. 1994) (“A debtor

that served prior to bankruptcy as trustee of an express trust generally has no right to the assets

kept in trust....”).

        31.      Because the Policies are excluded from the Debtor’s estate, the automatic stay

does not apply to the Policies. See e.g. Singer Furniture Acquisition Corp. v. SSMC, Inc. N.V.,

254 B.R. 46, 56 (M.D. Fla. 2000) (“If property is not property of the estate, then the automatic

stay does not protect it); In re Franco, 574 B.R. 730, 735 (Bankr. D. N.M. 2017) (“The

automatic stay applies to estate property, and does not apply to non-estate property”); and In re

Flanagan, 415 B.R. 29, 50 (D. Conn. 2009) (“In order to receive the protection of the automatic

stay provision and seek contempt against its violators, however, the property at issue must be

considered part of the estate.”).

        II.      Available Appeals and Pending Post-Trial Motions Do Not Negate the
                 Preclusive Effect of Res Judicata.

        32.      “The established rule in the federal courts is that a final judgment retains all of its

res judicata consequences pending decision of the appeal.” Jaffree v. Wallace, 837 F. 2d 1461,

1467 (11th Cir. 1988) (citing 18 C. Wright, A. Miller, & E. Cooper, FEDERAL PRACTICE               AND

PROCEDURE sec. 4433, at 308 (1981 & Supp. 1987); See also Andreu v. HP Inc., 272 F. Supp. 3d

                                                   12


Case 16-01842-TOM11           Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                   Desc
                               Main Document     Page 12 of 17
1329, 1333 (S.D. Fla. 2017) (citing Jaffree) (“Whether the Eleventh Circuit grants Plaintiff’s

petition for rehearing or she petitions the Supreme Court for a writ of certiorari is immaterial to

determine whether there has been a final judgment on the merits. ‘The established rule in the

federal courts is that a final judgment retains all of its res judicata consequences pending

decision of the appeal.’”); Fid. Standard Life Ins. Co. v. First Nat. Bank & Tr. Co. of Vidalia,

Georgia, 510 F.2d 272, 273 (5th Cir. 1975), cert. denied, 423 U.S. 864, 96 S.Ct. 125, 46 L.Ed.2d

94 (1975) (“A case pending appeal is res judicata and entitled to full faith and credit unless and

until reversed on appeal.”); Lloyd v. Card, 283 Fed. Appx. 696, 700–01 (11th Cir. 2008)

(Although an appeal from the prior judgment is pending in this Court, “[t]he established rule in

the federal courts is that a final judgment retains all of its res judicata consequences pending

decision of the appeal.”); In re Walker, 356 B.R. 877, 891 (Bankr. S.D. Fla. 2006) (“Contrary to

the unsupported argument repeatedly advanced in the Plaintiffs' Response, ‘[t]he federal rule is

that the pendency of an appeal does not suspend the operation of an otherwise final judgment as

res judicata.’”); and Trustmark Ins. Co. v. ESLU, Inc., 153 F.Supp.2d 1322, 1329 (M.D. Fla.

2001) (“Contrary to Trustmark's assertion, the final judgment of a court will not cease to

function as res judicata merely because a party elects to seek appellate review of that

judgment.”).

       33.     The result is the same even if the laws of the State of Alabama are applied as long

as the review is not de novo, which would not be applicable in this case. Corinth Bank & Trust

Co. v. Lawler, 117 So. 620, 620 (Ala. 1928) (citations omitted) (“The pendency of the appeal,

however, under the decisions of this court, did not disturb the finality of the judgment, [because]

we cannot presume the decree to be reversed until this is shown by proof, but must consider it as

yet in full force.”); Cashion v. Torbert, 881 So.2d 408, 414–15 (Ala. 2003) (citations omitted)



                                                13


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                 Desc
                             Main Document     Page 13 of 17
(“In this jurisdiction a judgment will operate as res judicata or as estoppel notwithstanding an

appeal when the appellate court action is based on a review of the record made below.”); and Ex

parte Chesnut, 208 So.3d 624, 635–36 (Ala. 2016) (The pending appeal of the summary

judgment in the civil action did not affect the finality of the judgment. A judgment will operate

as res judicata notwithstanding an appeal when the appellate-court review is based on the record

made below).

       34.     Additionally, there is no difference in the case of a Rule 59 motion, or any other

post-trial motion to the preclusive effect granted the Awards. Freedom Plastics, Inc. v. Sparta

Polymers, LLC, 2013 WL 12290256, at *8 (N.D.Ga., 2013) (“while it appears that the Eleventh

Circuit has not directly reached this issue in the context of a Rule 59(e) motion, other federal

courts have recognized that a judgment can be final for res judicata purposes even though it has

a Rule 59(e) (or similar post-judgment) motion pending.”); Pharmacia & Upjohn Co. v. Mylan

Pharm., Inc., 170 F.3d 1373, 1383 (Fed. Cir. 1999) (concluding that if faced with this issue, the

Fourth Circuit would rule that post-trial motions do not destroy the finality of a judgment for res

judicata purposes); Tripati v. Henman, 857 F.2d 1366, 1367 (9th Cir. 1988) (citing

RESTATEMENT (SECOND) OF JUDGMENTS § 13 comment f (1982)) (“The timely filing of a Rule 59

motion does not, however, ‘deprive a judgment of finality for res judicata purposes.’”); Sherman

v. Jacobson, 247 F.Supp. 261, 268 (S.D.N.Y. 1965); McArdle v. Schneider, 228 F.Supp. 506 (D.

Mass. 1964) (motion to vacate does not deprive judgment of preclusive effect); Hubbell v.

United States, 171 U.S. 203, 210 (1898) (noting in dicta that “it may well be doubted whether the

pendency of a motion for a new trial would interfere in any way with the operation of the

judgment as an estoppel.”); In re Holland, 2014 WL 4495162, at *8 (Bankr. D. Dist. Col. 2014)

(“Thus, even though the Superior Court's denial of the Rule 59 motion is void, the judgment is



                                                14


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                 Desc
                             Main Document     Page 14 of 17
still final for purposes of res judicata”); see also 18 James Wm. Moore, MOORE'S FEDERAL

PRACTICE § 131.30[2][c] [iv], at 131-100 (3d ed. 1998) (“There seems to be no compelling

argument for treating such [post-trial] motions or possible [post-trial] motions any differently

than appeals. Finality should attach for claim preclusion purposes at the time of entry of

judgment.”).

       35.     Therefore, based on the foregoing case law, the fact that the Debtor has filed a

post-judgment motion, has the ability to file a post-judgment motion, has filed a notice of appeal,

or still has the ability to file a notice of appeal, has no relevance to the res judicata effect of the

Arbitration Awards. The Arbitration Awards and the Circuit Court Judgments are final and fully

resolve any dispute as to Buffalo Rock’s or the Debtor’s interest in the Policies. Therefore, the

Debtor’s attempts to exempt the Outstanding Policies are due to be disallowed based on prior

rulings that found the Outstanding Policies are not the Debtor’s property and thus also not part of

this bankruptcy estate.

       III.    The Tax Court Settlements are Irrelevant to this Dispute.

       36.     There has been no evidence provided to the Court showing that any United States

Tax Court has determined or addressed the ownership or legal interests of the Outstanding

Policies. Moreover, based on the record before this Court, it does not appear that Buffalo Rock

was ever a party to any of the proceedings between the Internal Revenue Service and the Debtor

before the United States Tax Court. As such, this Court concludes that the Tax Court documents

provided by the Debtor are irrelevant and do not provide any evidentiary value to the issues

surrounding the attempted exemption of the Policies.

                                            HOLDINGS

       Based on the foregoing findings of fact and conclusions of law detailed above, it is

hereby ORDERED, ADJUDGED AND DECREED as follows:
                                                  15


Case 16-01842-TOM11          Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                   Desc
                              Main Document     Page 15 of 17
          ORDERED that Buffalo Rock’s Exemption Objection is hereby SUSTAINED; and it is

further


          ORDERED that, prior to the Petition Date, the Outstanding Policies were held in trust

for the benefit of Buffalo Rock as determined by the Arbitrator, confirmed by orders entered in

the Judge Vance Cases, and as affirmed herein; and it is further


          ORDERED that, due to the Outstanding Policies being held in trust for the benefit of

Buffalo Rock, the Outstanding Policies are excluded from the Debtor’s bankruptcy estate; and it

is further


          ORDERED that, because the Outstanding Policies are excluded from the Debtor’s

bankruptcy estate, the protections of the automatic stay do not apply to the Outstanding Policies;

and it is further


          ORDERED that any claims or attempts by the Debtor, or on the Debtor’s behalf, to

exempt the Policies from his bankruptcy estate are, therefore, OVERRULED AND

DISALLOWED; and it is further


          ORDERED that the Arbitration Awards as well as the Circuit Court Judgments have

preclusive effect in these proceedings and, therefore, the Debtor’s exemptions related to the

Policies and contained in Schedule C of his Bankruptcy Schedules, as amended, modified, or

altered from time to time, are hereby disallowed in their entirety; and it is further


          ORDERED that an express trust, as recognized by the Arbitration Awards, confirmed by

the orders entered in the Judge Vance Cases, and further confirmed by this order, exists over the

Outstanding Policies in favor of Buffalo Rock; and it is further

                                                 16


Case 16-01842-TOM11          Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50               Desc
                              Main Document     Page 16 of 17
       ORDERED that the Second Stay Relief Order’s injunctive relief and procedures for

obtaining information regarding the Outstanding Policies remains in full force and effect.


       Dated this the 19th day of March 2019.


                                             /s/ Tamara O. Mitchell ___________
                                             HON. TAMARA O. MITCHELL
                                             UNITED STATES BANKRUPTCY JUDGE




                                                17


Case 16-01842-TOM11         Doc 1032 Filed 03/19/19 Entered 03/19/19 14:45:50                Desc
                             Main Document     Page 17 of 17
